Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered September 26, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 to 20 years, unanimously affirmed.
The circumstantial evidence at trial was sufficient, when viewed in the light most favorable to the People, to establish that defendant knowingly aided two other individuals in their immediate flight from the commission of an armed robbery (see, People v Rossey, 89 NY2d 970). A rational trier of fact could find that defendant was a knowing participant in the crime based on the timing and orchestration by defendant of his arrival at the crime scene in the livery cab, his instructions to the driver of the cab, and the totality of the words and action of defendant and the other two participants. Concur— Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.